Title: To Thomas Jefferson from J. Phillipe Reibelt, 14 November 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 14 Nov. 1805.
                  
                  Les 3 Caisses, qui contiennent le buste en question sont arrivès hier avec une Lettre de Mess. Gibson et Jefferson du 21 Oct.
                  Comme Vous ne m’avez rien repondû a ma derniere concern. çet objet, je dois supposer, que Vous persistez a Vos Ordres du 3 du Courant; de renvoyer ces Caisses à Richmond.
                  Je les ai donc executè, en invitant le Capitaine du Pacquet(*) de les reprendre avec lui et remettre aux Messieurs Gibson et Jefferson. 
                  Agreez—je Vous prie, les Assurances Sincères de la plus profonde Veneration.
                  
                     Reibelt.
                  
                  
                     (*) Il m’a fait dire qu’il resteroit a peu près 8 a 10 jours ici.
                  
               